Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



   Orit Bar, individually and on behalf of all
   others similarly situated,                           C.A. No:
                                      Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                        DEMAND FOR JURY TRIAL




          -v.-
   Midland Credit Management, Inc., and John
   Does 1-25,


                          Defendant(s).

                                             COMPLAINT

         Plaintiff Orit Bar (hereinafter “Plaintiff”) brings this Class Action Complaint by and through

  her attorneys, Zeig Law Firm, LLC, against Defendant Midland Credit Management, Inc.

  (hereinafter “Defendant MCM”), individually and on behalf of a class of all others similarly situated,

  pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

  Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

  Plaintiff's personal knowledge.

                                          INTRODUCTION

         1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

     1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

     collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

     concerned that "abusive debt collection practices contribute to the number of personal


                                                    1
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 10




     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

     Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

     "the effective collection of debts" does not require "misrepresentation or other abusive debt

     collection practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the Act was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

     After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

     Congress gave consumers a private cause of action against debt collectors who fail to comply

     with the Act. Id. § 1692k.

                                     JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                        NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

     1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA").

        6.      Plaintiff is seeking damages and declaratory relief.




                                                    2
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 10




                                                PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Broward, at 4732 SW 33rd

     Ave, Fort Lauderdale, FL 33312.

        8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent, Midland

     Funding LLC, 13008 Telecom Drive, Ste 350, Tampa, Florida 33637.

        9.      Upon information and belief, Defendant MCM is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.




                                                   3
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 10




                                          CLASS ALLEGATIONS

        11.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.      The Class consists of:

              a. all individuals with addresses in the State of Florida;

              b. to whom Defendant MCM sent a letter attempting to collect a consumer debt;

              c. containing deceptively worded settlement offers;

              d. which letter was sent on or after a date one (1) year prior to the filing of this action

                 and on or before a date twenty-one (2l) days after the filing of this action.

        13.      The identities of all class members are readily ascertainable from the records of

     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ 1692e.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in



                                                     4
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 10




     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor her attorneys have any interests, which might cause them not to vigorously pursue this

     action.

        17.     This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.

                b. Common Questions Predominate: Common questions of law and fact exist as

                    to all members of the Plaintiff Class and those questions predominance over any

                    questions or issues involving only individual class members. The principal issue

                    is whether the Defendants' written communications to consumers, in the forms

                    attached as Exhibit A violate 15 U.S.C. § 1692e.

                c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                    The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                    Defendants' common uniform course of conduct complained of herein.

                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                    class members insofar as Plaintiff has no interests that are adverse to the absent

                    class members. The Plaintiff is committed to vigorously litigating this matter.

                    Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                    complex legal issues, and class actions. Neither the Plaintiff nor her counsel have




                                                   5
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 10




                    any interests which might cause them not to vigorously pursue the instant class

                    action lawsuit.

                e. Superiority: A class action is superior to the other available means for the fair

                    and efficient adjudication of this controversy because individual joinder of all

                    members would be impracticable. Class action treatment will permit a large

                    number of similarly situated persons to prosecute their common claims in a single

                    forum efficiently and without unnecessary duplication of effort and expense that

                    individual actions would engender.

        18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff

     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).


                                        FACTUAL ALLEGATIONS

        20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.     Some time prior to September 13, 2020, an obligation was allegedly incurred to

     creditor Comenity Bank.

        22.     The Comenity Bank obligation arose out of transactions incurred primarily for

     personal, family or household purposes.


                                                   6
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 10




         23.     The alleged Comenity Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

         24.     Comenity Bank is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

         25.     Comenity Bank. purportedly sold the alleged debt to Defendant MCM who is

     collecting the alleged debt.



                               Violation – September 13, 2020 Collection Letter

         26.     On or about September 13, 2020, Defendant MCM sent the Plaintiff a collection

     letter (the “Letter”) on behalf of Defendant Midland regarding the alleged debt owed to

     Comenity Bank. See a true and correct copy of the Letter attached at Exhibit A.

         27.     The letter states a current balance of $425.53 and gives three payment options:

                 1) 10% Off - Pay 1 payment of $382.98.

                 2) 5% Off - Pay 6 monthly payments of $67.38

                 3) “Monthly payments as low as: $50 per month.”

         28.     The third option provided by Defendant is not adequately explained and results in

     two different possible interpretations.

         29.     First, Option 3 might be construed to be an option where a discounted amount is

     being paid in monthly payments.

         30.     Second, Option 3 might be construed to be an option where monthly payments would

     be made until the debt is paid off in full.

         31.     In addition, if Option 3 means that the $50 payment would be made until the debt is

     fully paid off, the letter is deceptive because it describes all three options as “options designed

     to save you money.” If the debt is being paid in full under Option 3, it is not a discount and

     therefore the letter is deceptive.



                                                   7
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 10




         32.       By failing to explain whether Option 3 is a settlement option or a full pay option, the

     Letter is false, deceptive and misleading to the Plaintiff.

         33.       Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

     Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

     the legally protected right to be not to be misled or treated unfairly with respect to any action

     for the collection of any consumer debt.

         34.       Defendant's deceptive, misleading and unfair representations with respect to its

     collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

     to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

     respond to the Defendant's demand for payment of this debt.

         35.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

     properly respond or handle Defendant’s debt collection.

         36.       Plaintiff was confused and misled to her detriment by the statements in the dunning

     letter, and relied on the contents of the letter to her detriment.

         37.       Plaintiff would have pursued a different course of action were it not for the statutory

     violations.

         38.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

     Plaintiff has been damaged.




                               COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                 et seq.

         39.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.

                                                      8
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 10




         40.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

         41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

         42.     Defendant violated §1692e:


                 f. As the Letter it is open to more than one reasonable interpretation, at least one of

                     which is inaccurate in violation of §1692e(2).

                 g. By making a false and misleading representation in violation of §1692e(10).


         43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.


                                          DEMAND FOR TRIAL BY JURY


         44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.




                                           PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Orit Bar, individually and on behalf of all others similarly situated,

  demands judgment from Defendant MCM, as follows:

         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

                                                    9
Case 0:21-cv-61079-RAR Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 10




        2.       Awarding Plaintiff and the Class statutory damages;

        3.       Awarding Plaintiff and the Class actual damages;

        4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

        5.       Awarding pre-judgment interest and post-judgment interest; and

        6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


        Dated: May 21, 2021                                   Respectfully Submitted,

                                                              ZEIG LAW FIRM, LLC
                                                              /s/ Justin Zeig
                                                              Justin Zeig, Esq.
                                                              FL Bar No. 112306
                                                              3475 Sheridan Street, Suite 310
                                                              Hollywood, FL 33021
                                                              Telephone: 754-217-3084
                                                              Fax: 954-272-7807
                                                              justin@zeiglawfirm.com
                                                              Attorneys for Plaintiff




                                                  10
